Citation Nr: 1519434	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable evaluation for impotence.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington in which the RO granted a claim of service connection for impotence and assigned a noncompensable rating, effective March 12, 2010, the date of claim.

As a final preliminary matter, the Board notes that this claim was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking an initial compensable evaluation for his impotence.  The Board observes that the Veteran's service-connected impotence is already compensated for an inability to perform sexual intercourse with an award of special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A.  § 1114(k) and 38 C.F.R. § 3.350(a).  Nevertheless, the Veteran avers that he has total impotence as well as deformity of the penis.  Under the applicable rating criteria, a 20 percent evaluation is warranted for penis deformity, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.     

The Veteran was afforded a VA examination in June 2010.  On physical examination, the testicles, penis, epididymis, spermatic cord, scrotum, seminal vesicles, and cremasteric reflex were all normal.  Nevertheless, the Veteran is competent to report and describe a penis deformity.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, he has been identified as a medical doctor and, thus, has medical expertise.  

Given the conflicting medical evidence of whether the Veteran currently suffers from a penis deformity for VA rating purposes, the Veteran was scheduled for VA examination in June 2014.  However, he failed to report.  When a Veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2014).  In a September 2014 statement of record, the Veteran asserted that he did not receive notice of the VA examination and was willing to report to another scheduled VA examination.  The Board notes that copy of the notice sent to the Veteran has not been associated with the record.  As such, the Board finds that, given the above, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examination.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, he should be afforded another medical examination to obtain the medical information needed to resolve this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the Veteran fails to report to another examination, a copy of the notice sent to the Veteran should be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to identify the current level of impairment resulting from his service-impotence.  The claims file must be made available to the examiner for review in connection with the examination. All necessary tests should be conducted. 

The examiner should identify and describe in detail all manifestations of the Veteran's service-connected erectile dysfunction.  Specifically, the examiner should note the presence or absence of deformity of the penis.  In proffering this opinion, the examiner should consider the Veteran's lay statements, his assertions, and description of deformity.

2.  If the Veteran fails to report to the scheduled examination, a copy of the notice of the scheduled examination sent to the Veteran should be associated with the record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




